Exhibit 99.2 STOCK PURCHASE AGREEMENT BY AND BETWEEN MESA LABS CANADA INC., and THE STOCKHOLDERS of i TABLE OF CONTENTS ARTICLE I - Definitions 1 ARTICLE II - Sale and Transfer of Stock; Purchase Price; Closing 5 Purchase and Sale of Stocks 5 2.2 Purchase Price 6 2.3 Tax Filings 7 2.4 Tax Due to Sale 7 Working Capital Adjustment 7 Time and Place of Closing 9 ARTICLE III - Representations and Warranties of Mesa 9 Organization 9 3.2 Authorization; Enforceability 10 3.3 No Violation or Conflict 10 3.4 Consents of Governmental Authorities and Others 10 3.5 Financial Ability to Perform 10 ARTICLE IV - Representations and Warranties of the Stockholders 11 4.1 Ownership; Authorization; Enforceability 11 4.2 Organization; Capitalization 11 4.3 No Violation or Conflict 13 4.4 Permits 14 4.5 Real Property 14 4.6 Personal and Other Property 15 4.7 Inventory 16 4.8 Contracts 17 4.9 Customers and Suppliers 19 4.10 Bank Accounts 19 4.11 Accounts Receivable 19 4.12 Insurance 20 4.13 Litigation 21 4.14 Product Warranty 21 4.15 Employees 22 4.16 Employee Plans 24 ii 4.17 Consents of Governmental Authorities and Others 25 4.18 Brokers 25 4.19 Compliance 25 4.20 Conduct of Business 25 4.21 Tax Matters 26 4.22 Environmental Matters 28 4.23 Financial Statements 30 4.24 Absence of Undisclosed Liabilities 30 4.25 Records 30 4.26 Intellectual Property 31 4.27 Disclosure 32 4.28 Bedard Covenant 32 4.29 Giamov Covenant 32 4.30 Sanders Covenant 32 ARTICLE V - Additional Agreements 33 5.1 Reliance on and Survival of the Representations and Warranties 33 5.2 Investigation 34 5.3 Mesa's Indemnification 34 5.4 Stockholders' Indemnification 35 5.5 Indemnity Procedure 35 Arbitration 37 ARTICLE VI - Closing; Deliveries 39 Closing 39 Deliveries 39 Commercially Reasonable Efforts 40 ARTICLE VII - Covenants 41 7.1 General Confidentiality 41 7.2 General 41 ARTICLE VIII - Miscellaneous 41 8.1 Notices 41 8.2 Entire Agreement; Incorporation; Disclosure 42 8.3 Binding Effect 43 iii 8.4 Assignment 43 8.5 Waiver and Amendment 43 8.6 No Third Party Beneficiary 43 8.7 Severability 43 8.8 Expenses 43 8.9 Headings 44 8.10 Other Remedies; Injunctive Relief 44 8.11 Counterparts 44 8.12 Remedies Exclusive 44 8.13 Governing Law 44 8.14 Jurisdiction and Venue 44 8.15 Participation of Parties 45 8.16 Further Assurances 45 8.17 Publicity 45 EXHIBITS Exhibit A – Working Capital Adjustment Exhibit B – Financial Statements Exhibit C – Earn-Out Agreement Exhibit D – Non-Competition and Non-solicitation Agreement Exhibit E – Stockholders Schedule Disclosure Schedules iv STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (the “ Agreement ”) is dated as of July 6, 2015, by and between Mesa Labs Canada Inc ., a corporation incorporated under the laws of Ontario, Canada (“ Mesa ”), and the individual(s) (the “ Stockholders” ) listed on the Stockholders Schedule attached hereto as Exhibit E. Mesa and the Stockholders are referred to herein collectively as the “ Parties ” and each individually as a “ Party .” WITNESSETH : WHEREAS, the Stockholders presently own, in the aggregate, One Hundred Percent (100%) of the issued and outstanding capital stock (the “ Stock ”) of 2396081 Ontario Inc., a corporation incorporated under the laws of Ontario, Canada (the “ Company ”), as set forth on Exhibit E; and WHEREAS, the Company presently owns One Hundred Percent (100%) of the issued and outstanding capital stock of Infitrak Inc., a corporation incorporated under the laws of Ontario, Canada (“ Infitrak ”), WHEREAS, Stockholders desire to sell, and Mesa desires to purchase all of the Stock for the consideration, and on the terms and conditions set forth herein; NOW, THEREFORE, intending to be legally bound, the Parties hereto agree as follows: ARTICLE I Definitions In addition to terms defined elsewhere in this Agreement, the following terms when used in this Agreement shall have the meanings indicated below: “Affiliate” shall mean with respect to a specified Person, any other Person which, directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with such Person, and, without limiting the generality of the foregoing, includes, with respect to a Person (a) any other Person which beneficially owns or holds ten percent (10%) or more of any class of voting securities or other securities convertible into voting securities of such Person or beneficially owns or holds ten percent (10%) or more of any other equity interests in such Person, (b) any other Person with respect to which such Person beneficially owns or holds ten percent (10%) or more of any class of voting securities or other securities convertible into voting securities of such Person, or owns or holds ten percent (10%) or more of the equity interests of the other Person, and (c) any director or senior officer of such Person. For purposes of this definition, the term “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. Page 1 “Agreement” shall mean this Stock Purchase Agreement together with all exhibits and schedules referred to herein, which exhibits and schedules are incorporated herein and made a part hereof. “
